122 F.3d 46
CYBOR CORPORATION, Plaintiff-Appellant,v.FAS TECHNOLOGIES, INC., and Fastar Ltd., Defendants/Cross-Appellants.
Nos. 96-1286, 96-1287.
United States Court of Appeals,Federal Circuit.
Sept. 5, 1997.

1
Appealed from:  U.S. District Court for the Northern District of California;  Judge Whyte.


2
Tod L. Gamlen, Baker & McKenzie, Palo Alto, CA, for Plaintiff-Appellant.  With him on brief was David I. Roche, of Chicago, IL.


3
Douglas A. Cawley, Hughes & Luce, L.L.P., Dallas, TX, for Defendants/Cross-Appellants.  Of counsel was Aubrey Nick Pittman.

ORDER

4
The appeals, having been heard by a panel of the court and, thereafter, a majority of the circuit judges who are in regular active service having acted sua sponte in accordance with 28 U.S.C. § 46(c) and Fed.  R.App. P. 35(a),


5
IT IS ORDERED that the appeals shall be decided in banc.   Additional briefing and argument will not be required.